In a proceeding to invalidate petitions designating respondent Irving Kizner as a candidate in the election to be held on May 3, 1977, for the public position of Member of the New York City Community School Board, District 27, the appeal is from a judgment of the Supreme Court,. Queens County, dated April 12, 1977, which, after a hearing, (1) denied the application and (2) directed the board of elections to place respondent Kizner’s name upon the appropriate ballot. Judgment reversed, on the law, without costs or disbursements, and petition granted; the board of elections is directed to remove the name of Irving Kizner from the ballot in question. The candidate’s designating petitions were challenged because a subscribing witness, on four separate sheets, omitted to put her last year of registration thereon. Special Term held a *601hearing at which the subscribing witness testified that she had omitted the year of her last registration simply because she was not careful. However, she did testify that she had been registered in 1976. In our opinion, the omission rendered the signatures invalid. The requirements of subdivision 3 of section 135 of the Election Law must be strictly complied with (see Matter of Rutter v Coveney, 51 AD2d 1049, affd 38 NY2d 993). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.